[Cite as State v. Quinn, 2022-Ohio-214.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        CLARK COUNTY

 STATE OF OHIO                                    :
                                                  :
         Plaintiff-Appellee                       :   Appellate Case No. 2020-CA-47
                                                  :
 v.                                               :   Trial Court Case No. 2013-CR-869
                                                  :
 JAMES QUINN                                      :   (Criminal Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellant                      :
                                                  :

                                             ...........

                                             OPINION

                             Rendered on the 28th day of January, 2022.

                                             ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

JOHN M. GONZALES, Atty. Reg. No.0038664, 501 South High Street, Columbus, Ohio
43215
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                          -2-


       {¶ 1} James Quinn appeals from a judgment of the Clark County Common Pleas

Court, which denied his second petition for post-conviction relief, overruled his third

motion for a new trial, and overruled his motion for Civ.R. 60(B) relief. We will affirm the

judgment of the trial court.

                         I. Factual and Procedural Background

       {¶ 2} In March 2014, a jury found Quinn guilty on two counts of domestic violence,

two counts of kidnapping, one count of abduction, and one count of intimidation. The

victim of Quinn’s crimes was his then 79-year-old mother, Beverley Quinn, who testified

at trial that Quinn was her assailant. The trial court sentenced Quinn to a total of 20 years

in prison. Quinn appealed his conviction, and we affirmed. State v. Quinn, 2016-Ohio-

139, 57 N.E.3d 379 (2d Dist.) (“Quinn I”).

       {¶ 3} Four months after his conviction, Quinn filed his first motion for a new trial

based on newly discovered evidence. In two affidavits attached to the motion, Beverley

recanted her trial testimony, averring that she did not believe that Quinn had committed

the crimes against her. The trial court overruled Quinn’s motion, concluding that

Beverley’s testimony at trial was more credible than her post-trial affidavits. We affirmed.

State v. Quinn, 2d Dist. Clark No. 2014-CA-95, 2016-Ohio-140 (“Quinn II”).

       {¶ 4} In 2017, we granted Quinn’s motion to reopen his direct appeal to raise a

claim that the trial court had erred in ruling on challenges during voir dire. In the end,

though, we overruled Quinn’s assignment of error on that issue and again affirmed the

trial court’s judgment. State v. Quinn, 2017-Ohio-7000, 95 N.E.3d 664 (2d Dist.) (“Quinn

III”). In February 2015, Quinn had filed his first petition for postconviction relief. The

trial court denied it, and we affirmed the trial court’s decision. State v. Quinn, 2017-Ohio-
                                                                                          -3-


8107, 98 N.E.3d 1184 (2d Dist.) (“Quinn IV”).

       {¶ 5} In 2018, Quinn was before us yet again. In 2016, Quinn had filed a second

motion for a new trial, which the trial court overruled. Some of Quinn’s claims in the motion

had concerned the State’s failure to disclose documents that were exculpatory in nature

or could have been used to impeach witnesses who testified against him. Quinn attached

copies of the documents to his motion. Among these were a “Uniform Incident Report”

from the Clark County Sheriff’s Office and a Clark County Sheriff’s Office “Tow Log” that,

together, showed the location where Beverley’s abandoned car -- the car used to kidnap

her – had been found.        We held that Quinn had failed to show that the State

impermissibly withheld the documents and that nothing in the record established that the

State failed to produce those documents in discovery. We concluded that the evidence

was immaterial anyway and affirmed the denial of a new trial. State v. Quinn, 2d Dist.

Clark No. 2017-CA-102, 2018-Ohio-5279 (“Quinn V”).

       {¶ 6} In 2019, Quinn filed a habeas corpus action in a federal district court, and in

early 2020, the district court ordered the production of a compact disc (CD) containing the

law enforcement reports that the State had produced in discovery for Quinn’s 2014 trial.

When Quinn reviewed those reports, he discovered that neither the Uniform Incident

Report nor the Tow Log was on the CD. Armed with what he believed was proof of the

State’s failure to disclose these documents, Quinn filed pro se several motions in the trial

court reasserting claims based on the nondisclosure: a third motion for a new trial, a

second petition for postconviction relief, and a Civ.R. 60(B) motion for relief from

judgment. He also filed a memorandum with exhibits attempting to show that he was

unavoidably prevented from discovering these documents. On August 25, 2020, the trial
                                                                                         -4-


court overruled the motions and denied the petition, concluding that the issues they raised

were either barred by res judicata or moot.

      {¶ 7} Quinn appealed.

                                       II. Analysis

      {¶ 8} In Quinn’s latest appeal, he presents seven assignments of error:

             1. The Trial Court erred in finding Post-conviction Petition and New

      Trial Motion res judicata or moot in relying on the State’s unfounded

      assertions, thus violating the Appellant’s Fifth and Fourteenth Amendment

      right to due process.

             2. The State failed to disclose a sheriff report that would have

      revealed false allegations. This violated the Appellant’s Sixth Amendment

      right to a fair trial and his Fifth and Fourteenth Amendment rights to due

      process.

             3. Law enforcement produced a document that contained false

      assertions that were detrimental to the defense. This was a violation of the

      Appellant’s right to due process and a fair trial found in the Fifth, Sixth, and

      Fourteenth Amendments to the United States Constitution.

             4. The Appellant received ineffective assistance of counsel, violating

      his Sixth Amendment right to effective assistance of counsel and a fair trial.

             5. The grand jury indicted the Appellant using fabricated evidence,

      and the omission of accurate evidence concerning the same subject matter.

      The State has a duty to assure the grand jury has accurate information upon

      which to indict. This violated the Appellant’s right to due process found in
                                                                                             -5-


       the Fifth and Fourteenth Amendments to the United States Constitution.

              6. The prosecution failed to correct testimony known to be false. This

       violated the United States Supreme Court precedent found in Napue v.

       Illinois, 360 U.S. 264 (1959).

              7. The State committed fraud upon the Court violating the Appellant’s

       right to a fair trial and due process of the Fifth, Sixth, and Fourteenth

       Amendments to the United States Constitution.

       {¶ 9} Quinn’s petition for postconviction relief and motion for a new trial asserted

identical claims and arguments:

      Claim One: “False allegations that were detrimental to the defense. That is a

       substantive due process violation.” This claim is based on the state’s alleged

       failure to disclose the reports.

      Claim Two: “Prosecutorial misconduct as the prosecutor committed fraud upon the

       Court.” This claim is based on the state’s alleged failure to disclose the reports.

      Claim Three: “The prosecution failed to correct testimony known to be false.” This

       claim is based on documents that allegedly showed that Beverley had dementia,

       contrary to her testimony.

      Claim Four: “The prosecution failed [to] disclosure that the interoffice

       communication had false content, a due process violation.”

      Claim Five: “Counsel was ineffective for failing to impeach the testimony of the

       alleged victim and failing to point out material and favorable evidence to the jury.

       He also failed to investigate the issues.”

      Claim Six: “Actual innocence has been established with this evidence that was
                                                                                            -6-


       recently made available to the Defendant. Constitutional claims that violate the

       Defendant’s rights have been asserted, and coupled with the other evidence there

       is no reasonable factfinder that would have convicted the Defendant.”

      Claim Seven: “This supplement is a separate issue involving malicious prosecution

       involving the prosecution putting a false [illegible] office communication in front of

       the grand jury. This results in malicious prosecution violating the Defendant’s right

       to due process, fair and equal protection, and is prosecutorial misconduct. The

       Police also fabricated evidence that was in front of the grand jury.”

      Claim Eight: “The prosecution disclosed a false document in place of a real

       document, that is prosecutorial misconduct.”

Quinn alleged that each of these claims also involved a violation of his right to a fair trial.

In the Civ.R. 60(B) motion, Quinn claimed that he was entitled to relief based on a claim

of fraud upon the court, specifically, that the State failed to disclose the two Clark County

Sheriff documents.

       {¶ 10} Rulings on a motion for new trial, on a motion for Civ.R. 60(B) relief, or on

a petition for post-conviction relief are within a trial court’s discretion and may not be

disturbed on appeal absent a showing that the court abused its discretion. Quinn IV, 2017-

Ohio-8107, 98 N.E.3d 1184, at ¶ 20 (petition for post-conviction relief); Quinn V, 2d Dist.

Clark No. 2017-CA-102, 2018-Ohio-5279, at ¶ 16 (motion for a new trial); Bank of Am.,

N.A. v. Pasqualone, 10th Dist. Franklin No. 13AP-87, 2013-Ohio-5795, ¶ 14 (Civ.R. 60(B)

motion).

       {¶ 11} Most of Quinn’s claims are based on the State’s pretrial failure to disclose

the Uniform Incident Report and Tow Log. Quinn was arrested at Beverley’s home. A
                                                                                          -7-


Springfield Police interoffice memo that was disclosed in pretrial discovery suggests that

the car used in the kidnapping was also found at Beverley’s home, where Quinn was

arrested. The Sheriff’s documents show that the car was found abandoned several miles

away. Quinn thinks that being able to present this conflict was important to his defense.

       {¶ 12} As an initial matter, it is clear from the record that Quinn has known about

and at times had a copy of the Uniform Incident Report and Tow Log since at least 2016

and probably since 2015. He admitted as much in a 2016 affidavit and again in a 2017

affidavit, both of which are in the record. And in his appeal in Quinn III, 2017-Ohio-7000,

95 N.E.3d 664, Quinn raised issues regarding the pretrial failure to produce Clark County

Sheriff documents. See id. at ¶ 14 (“In our decision granting Quinn’s application to re-

open, we noted that * * * he was thus ‘attempt[ing] to raise a new issue regarding pre-trial

discovery of [certain] police reports written by the Clark County Sheriff's Office,’ which he

‘asserts * * * were not provided during pre-trial discovery’ ” * * *.).

       {¶ 13} The issues were raised again in Quinn V. In that appeal, Quinn raised

many of the same claims and issues he raises now, based on the Uniform Incident Report

and Tow Log. Quinn V, 2d Dist. Clark No. 2017-CA-102, 2018-Ohio-5279, at ¶ 31, fn. 3.

“Most of Quinn’s current assignments of error,” we stated in Quinn V, “relate to his claim

that he was deprived of potentially exculpatory evidence associated with the car used in

Beverley’s kidnapping.” Id. at ¶ 29. Among Quinn’s claims was that “the State denied him

due process by failing to disclose law enforcement records regarding where the car was

found, towed, and impounded.” Id. He also claimed that “the abandoned car’s location

vis-à-vis where Quinn was arrested all could have supported a defense that a different

person committed the crime.” Id. But we concluded there that the reports would not have
                                                                                         -8-


materially helped his defense. Quinn asserted that he was arrested five miles away, and

the Sheriff’s reports showed that the car was found and towed ten hours later. Even

accepting Quinn’s assertion about the facts, the location of the car used for the kidnapping

described in the Sheriff's records vis-à-vis where Quinn was arrested “would not support

an inference that Quinn was not the driver of the car involved in the kidnapping.” Id. at

¶ 32. “Given the ease with which five miles could be traversed in 10 hours,” we said,

“evidence of the distance between the abandoned car and the site of Quinn’s arrest was

not material to the outcome of Quinn’s trial.” Id.

       {¶ 14} We also noted that there was no evidence in the record that “the State failed

to provide to Quinn’s counsel through discovery the various law enforcement reports

referenced in Quinn’s arguments.” Id. at ¶ 31. “Nothing in the record establishes that the

State failed to produce those documents.” Id. at ¶ 33. We again stated that nothing on the

face of those reports materially favored Quinn. “[G]iven the strength of Beverley’s trial

testimony identifying her son as her assailant,” we concluded, “Quinn has not

demonstrated that any information derived from those documents would have materially

assisted his defense.” Id.

       {¶ 15} The claims, issues, and arguments about the Sheriff’s reports or the

interoffice memo which Quinn raises in the present appeal could have been raised in

Quinn V. As for his current claim of ineffective assistance of counsel, he also asserted

such a claim in Quinn V based on trial counsel’s alleged failure to investigate, and we

rejected that argument. See id. at ¶ 69, 72. Therefore, all the material issues and

arguments that Quinn raises in his latest motion and petition were or could have been

raised in Quinn V.
                                                                                        -9-


      {¶ 16} Plainly, we have already addressed the issues surrounding the Uniform

Incident Report and Tow Log.       It seems that Quinn has raised these issues again

because the Uniform Incident Report and Tow Log were absent from the CD that the

district court ordered produced in his federal habeas corpus action. Quinn takes this as

evidence—proof, really—that the State in fact did not produce these two reports in pretrial

discovery. He appears to think that this evidence of the State’s failure to produce the

reports in discovery allows him to raise again issues regarding the pretrial failure to

disclose.

      {¶ 17} But “[p]ursuant to the doctrine of res judicata, a valid final judgment on the

merits bars all subsequent actions based on any claim arising out of the transaction or

occurrence that was the subject matter of the previous action.” State v. Reed, 2d Dist.

Montgomery No. 26526, 2015-Ohio-3051, ¶ 26, quoting State v. Collins, 2d Dist.

Montgomery No. 25612, 2013-Ohio-3645, ¶ 9. “Under the doctrine of res judicata, a final

judgment of conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding, except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant at the trial, which resulted in that judgment of conviction, or on an appeal from

that judgment.” State v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d 233 (1996), syllabus.

“Additionally, arguments advanced in a successive motion for a new trial may be barred

by the doctrine of res judicata.” Quinn V, 2d Dist. Clark No. 2017-CA-102, 2018-Ohio-

5279, at ¶ 23, citing Reed at ¶ 28 (where appellant “previously filed a motion for a new

trial,” res judicata bars use of a successive new trial motion to raise issues that could

have been asserted in the prior motion).
                                                                                         -10-


       {¶ 18} We agree with the trial court that the doctrine of res judicata barred Quinn’s

latest motions and petition. The claims, defenses, issues, and arguments raised therein

were or could have been raised in prior proceedings.

                                     III. Conclusion

       {¶ 19} The trial court did not abuse its discretion by denying Quinn’s latest motions

for relief. 1 All the assignments of error are overruled. The trial court’s judgment is

affirmed.

                                     .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Ian A. Richardson
John M. Gonzales
Hon. Douglas M. Rastatter




1 The trial court expressly overruled Quinn’s Civ.R. 60(B) motion, so it does not appear
that the court treated the motion as a petition for postconviction relief. We tend to agree
with those courts that have said that, in a criminal case like this, Civ.R. 60(B) relief is
unavailable and that a motion so captioned actually seeks postconviction relief. E.g.,
State v. Fulk, 172 Ohio App.3d 635, 2007-Ohio-3141, 876 N.E.2d 983, ¶ 11 (3d Dist.).
See also State v. Evans, 2d Dist. Montgomery No. 26574, 2015-Ohio-3161, ¶ 5
(concluding that the trial court properly treated defendant's Civ.R. 60(B) motion as a
petition for post-conviction relief). We will not address this issue any further, though, as
the claim on which Quinn’s Civ.R. 60(B) motion was based was barred by res judicata
anyway.